DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The amendment to the claims filed 09/01/2022 has been entered. Claim(s) 1 is/are currently amended. Claim(s) 2-3, 5, 8-10, 12, 14-30, 32 and 36-37 has/have been canceled. Claim(s) 1, 4, 6-7, 11, 13, 31, 33-35 and 38-39 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 7, 11, 13, 31 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0279360 A1 (previously cited, Wei) in view of WO 2009/144731 A2 (previously cited, Colman) and US 2003/0121521 A1 (previously cited, Hipolito).
Regarding claims 1, 11, 13, 31 and 33-35, Wei teaches/suggests a system for ventilating a subject afflicted with a pathology resulting in compromised breathing comprising: 
an apparatus comprising: 
an elongated flexible tubing adapted to be positioned in a nasal airway of the subject (endotracheal unit 10) having: 
an annular cylindrical wall defining at least one hollow tube lumen extending substantially the entire length thereof (first tube 12 surrounding an interior cavity or lumen 24 which extends the entire length of the first tube 12), said hollow tube lumen does not comprise a catheter extending substantially the entire length of said hollow tube lumen (Fig. 1), said cylindrical wall having external and internal surfaces (exterior surface 26 and interior surface 28, respectively) and having a proximal end adapted to be positioned away from the subject's vocal cords (proximate end 14) and a distal end (distal end 16); 
a second catheter lumen extending lengthwise within said cylindrical wall along a ventral region thereof (lumen 42 in anterior wall), said second lumen having a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof (e.g., where proximate end 32 traverses exterior surface 26, indicating a necessary opening exists) and a second opening through a distal face of said cylindrical wall between said internal and external surfaces, at the distal end of said cylindrical wall (opening at terminal distal end of tube 12); and 
an adaptor for connecting the proximal end of the tube lumen to conventional mechanical ventilation (adaptor 80); and
a second catheter extending ventrally through said second catheter lumen (second tube 30), said second catheter having a proximal end extending outside of said cylindrical wall through said first opening of the second catheter lumen (proximate end 32) and having a distal end extending to said second opening of the second catheter lumen (distal end 34), wherein the second catheter is adapted to accommodate a jet ventilator device (¶ [0056] where second tube 30 terminates in a fitting 43 for connecting the second tube 30 with a source of jet ventilation 70, such as a jet ventilator or other jet devices for producing jet ventilation with oxygen); 
a jet oxygenation and ventilation source/device for providing jet oxygenation and ventilation through said second catheter by generating jet pulses (source of jet ventilation 70), wherein said jet oxygenation and ventilation source is controlled/capable of being adjusted for jet pulse frequency, pulse pressure, I/E ratio, and the oxygen concentration in the jet pulse (¶ [0071] ventilating settings); and 
a CO2 monitoring device capable of monitoring end-tidal CO2 (¶ [0021] monitoring end-tidal CO2 with a patient monitoring device 54). 
Wei does not expressly use the term "unobstructed" with reference to the hollow tube lumen; however, Wei does expressly disclose the monitoring device (54) is removed during use of the apparatus and is thus capable of use with the hollow tube lumen being unobstructed. 
Wei does not teach the elongated flexible tubing of the apparatus further comprises a first catheter lumen extending lengthwise within said cylindrical wall between said external surface and said internal surface and along a dorsal region thereof, said first lumen having a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening through the internal surface of said cylindrical wall toward the distal end thereof; the apparatus further comprises a first catheter extending dorsally through said first catheter lumen, said first catheter having a proximal end extending outside of said cylindrical wall through said first opening of the first catheter lumen and having a distal end extending into said tube lumen through said second opening of the first catheter lumen. However, Wei does teach/suggest using the apparatus for monitoring CO2 (e.g., ¶ [0025]).
Colman teaches a system for ventilating a subject comprising an apparatus for delivering oxygenation/ventilation (ETT 100); and a CO2 monitoring device capable of monitoring end-tidal CO2 (pg. 13, analyzer/capnograph, pg. 8, lines 22-25), wherein the apparatus comprises: 
a first catheter lumen extending lengthwise within a cylindrical wall of a tube lumen between said external surface and said internal surface and along a region thereof, said first lumen having a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening through the internal surface of said cylindrical wall toward the distal end thereof (Fig. 1A, where the proximal end of the second tube 104 is outside the main tube 102, indicating a proximal opening is located through the external surface of the cylindrical wall of tube 102; and pg. 6, lines 23-28, where the second endotracheal tube may located essentially inside the lumen of the main endotracheal tube, essentially inside the wall of the main endotracheal tube or partly in both and/or pg. 10, line 21 – pg. 11, line 20, where the second lumen is a small diameter tube which runs within the wall of the first lumen from about halfway down to a point close to the distal exit of the ETT, indicating a distal opening is located through the interior surface of the cylindrical wall of tube 102); and
a first catheter adapted to accommodate a CO-2 monitoring device extending through the first catheter lumen (tube 104; pg. 11, line 21 – pg. 12, line 2, where tube 104 is adapted to connect to a sampling line for sampling CO-2 in exhaled breath), said first catheter having a proximal end extending outside of the cylindrical wall through said first opening of the first catheter lumen (Fig. 1A, where a proximal end of tube 104 (i.e., toward adaptor 110) extends outside of main tube 102) and having a distal end extending into said tube lumen through said second opening of the first catheter lumen (pg. 6, lines 23-28, where the second endotracheal tube may located inside the wall of the main endotracheal tube and inside the lumen of the main endotracheal tube, indicating a hole exists that permits the catheter 104 to extend into the tube lumen from the tube lumen wall).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Wei with the apparatus to further comprise a first catheter lumen and first catheter adapted to accommodate a CO2 monitoring device as taught/suggested by Colman in order to facilitate concurrent continuous delivery of jet ventilation and continuous CO2 monitoring that is accurate and not cumbersome (Colman, pg. 1, line 13 – pg. 2, line 20). 
Wei as modified discloses the second catheter lumen/second catheter extends ventrally (i.e., anteriorly), as discussed above, but does not expressly teach the first catheter lumen/first catheter extends dorsally through the annular cylindrical wall of the elongated flexible tube. However, Wei does disclose embodiments in which a catheter/catheter lumen may extend dorsally through the annular cylindrical wall of the elongated flexible tube (e.g., Figs. 1, 3, etc., third tube 46 formed in the posterior of the wall 22), thereby indicating/suggesting said location within the annular wall is a known, suitable location for providing a separate lumen therein. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Wei with the first catheter lumen/first catheter extends dorsally through the annular cylindrical wall of the elongated flexible tube as a simple substitution of one know suitable location for providing a separate lumen and catheter within the cylindrical wall for another to yield no more than predictable results, particularly in embodiments in which an inflatable cuff is not included (e.g., Wei, ¶ [0057], where the inflatable cuff is optional). See MPEP 2143(I)(B).
Alternatively/Additionally, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the first lumen and catheter opposite from the ventral/anterior second lumen/catheter because Applicant has not disclosed that such an arrangement(s) provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the arrangement of first and second lumens/catheters of Wei as modified because either configuration permits insufflation and monitoring functions to be simultaneously and continuously performed throughout use of the apparatus.
Wei as modified does not disclose any particular dimensions for the flexible tube lumen, such as inner diameter or length thereof. Accordingly, Wei as modified does not expressly teach the flexible tube lumen as an inner diameter of between 1 mm and 10 mm or said apparatus has a length of between 2 and 20 cm. However, Colman teaches/suggests a comparable flexible tube lumen having an inner diameter of between 1 mm and 10 mm (pg. 1, line 13 - pg. 2, line 13, where internal diameter is typically between 2.5 to 4 mm for neonates). Additionally, Hipolito teaches and/or suggests a comparable apparatus comprising an elongated flexible tube (tubular member 10) having an inner diameter of between 1 mm and 10 mm (¶ [0033] where the external diameter of the tubular member 10 can be about 10 mm or less), wherein the apparatus has a length of between 2 and 2 cm (¶ [0033] where the length of the tubular member 10 can be about 10 cm or less). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of Wei with the flexible tube lumen having an inner diameter of between 1 mm and 10 mm and the apparatus having a length of between 2 and 2 cm as taught/suggested by Colman and Hipolito in order to provide an apparatus to be suitable for use with smaller patients, such as neonates (Colman, pg. 1, line 13 - pg. 2, line 13; Hipolito, ¶ [0033]). 
Regarding the limitations "for nasally delivering persistent supraglottic jet oxygenation and ventilation (SJOV) to an adult subject" and "adapted to be positioned above the subject's vocal cords to provide persistent supraglottic jet oxygenation and ventilation (SJOV), Wei as modified does not expressly teach the distal end of the annular cylindrical wall is adapted to be positioned above the subject's vocal cords to provide "persistent SJOV." However, as noted in MPEP 2114, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim." As there are no recited (or disclosed) additional structural features that "adapt" the apparatus for these functions, the above limitations appear to be directed to an intended use(s) of the claimed apparatus that is dependent on how the apparatus is positioned and/or maintained in the patient's airway. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim. While Wei as modified may be capable of supplying persistent ventilation at positions other than above the vocal cords, the apparatus of Wei as modified is capable of having its distal end positioned above the vocal chords and being used to supply persistent ventilation, as the apparatus' (or distal end thereof) location relative to the patient's airway may be entirely dependent on the manner in which a medical professional positions/inserts and maintains the device into the patient's airway. For example, Wei discloses the apparatus is "adapted to be," or is capable of being, positioned above or below the subject's vocal cords and to provide jet ventilation (e.g., ¶ [0107]). Accordingly, Wei as modified meets the above limitations. 
Wei as modified does not expressly disclose the elongate tube is "adapted to be positioned in a nasal airway of the subject." However, as noted above, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim." Wei as modified meets all structural limitations of the claim, as discussed above. Additionally, Applicant does not appear to disclose any additional structure that specifically "adapts" the elongate tube to be positioned in the nasal airway of the subject. In view of the above, the above-noted limitation does not appear to differentiate the claimed apparatus from Wei as modified. Furthermore, Hipolito discloses endotracheal tubes may be positioned via the nasal airway or the mouth (e.g., ¶ [0050]), such that Wei as modified is understood to be capable of being positioned in a nasal airway of the subject. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Wei with the elongate body being "adapted to" be positioned in a nasal airway of the subject as taught and/or suggested by Hipolito in order to permit the apparatus to be positioned via predictable techniques known in the art. 
Regarding claim 4, Wei as modified teaches/suggests an inner diameter of said jet second catheter lumen is smaller than the inner diameter of said flexible tube lumen (e.g., Figs. 1-3, etc.).
Regarding claim 6, Wei as modified by Colman teaches/suggests the first catheter has an inner diameter between 0.1 mm and 2.5 mm (Colman, pg. 11, line 22 – pg. 12, line 2, where the first catheter diameter is 0.8mm). 
Regarding claim 7, Wei as modified teaches the second catheter lumen has an inner diameter of between 0.1 mm and 2.5 mm (¶ [0054] where the second tube has an interior diameter of from about 1.6 mm to 2.3 mm). 

Claim(s) 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei in view of Colman and Hipolito as applied to claim 31 above, and further in view of US 2008/0135044 A1 (previously cited, Freitag).
Regarding claims 38 and 39, Wei as modified teaches the limitations of claim 31, as discussed above, but does not teach the system further comprises a central control means comprising a sensor of breathing and a computer to integrate breathing signal and provide triggering signal jet ventilator to synchronize the jet pulse from jet ventilator with spontaneous breathing of subject. 
Freitag teaches a system comprising an apparatus for delivering a jet of air or oxygen at different concentrations including a jet ventilator (¶ [0024] ventilator for providing jet-augmented ventilation); and a central control means comprising a breathing sensor and, a computer to integrate a breathing signal and provide a triggering signal for the jet ventilator to synchronize the jet pulse from the jet ventilator with spontaneous breathing of the subject (¶ [0077] where the breathing pattern is sensed for the purpose of timing and controlling the delivery of the TIJV augmentation volume delivery pulse). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Wei with central control means as taught/suggested by Freitag in order to deliver ventilation at a time in the respiratory cycle to reduce undesirable weakening of the inspiratory muscles (Freitag, ¶ [0080]). 
Claims 1, 4, 6, 7, 11, 13, 31 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,394,093 B1 (previously cited, Lethi) in view of US 6,098,617 (previously cited, Connell), Wei and US 2004/0099273 A1 (previously cited, Wright); or alternatively, over Lethi in view of Connell, US 2002/0108610 A1 (previously cited, Christopher), Wei and Wright. 
Regarding claims 1, 11, 13, 31 and 33-35, Lethi teaches/suggests a system for ventilating a subject afflicted with a pathology resulting in compromised breathing, comprising: 
 an apparatus for nasally delivering persistent supraglottic jet oxygenation and ventilation (SJOV) to an adult subject comprising: 
an elongated flexible tube adapted to be positioned in a nasal airway of the subject (Fig. 2, nasopharynx airway; claim 7, wherein the tube is flexible) and having: 
an annular cylindrical wall (Figs. 3-5) defining at least one hollow tube lumen extending substantially the entire length thereof (central passageway 6, 8), said hollow tube lumen does not comprise a catheter extending substantially the entire length of said hollow tube lumen (Fig. 2), said cylindrical wall having external and internal surfaces (see Figs. 3-5) and a proximal end adapted to be positioned away from the subject's vocal cords (Figs. 1-2, end with rim 7) and a distal end adapted to be positioned above the subject's vocal cords to provide persistent supraglottic oxygenation and ventilation (Figs. 1-2, distal end 14); 
a second catheter lumen extending lengthwise within said cylindrical wall along a region thereof, said second lumen having a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening through a distal face of said cylindrical wall between said internal and external surfaces at the distal end of said cylindrical wall (Fig. 2, lumen 5b which extends from port 5a to the tip of the tube 14 and terminates in opening 5); and 
a second catheter adapted to accommodate an oxygenation device and in communication with the second catheter lumen (Fig. 2, supply line 5c connected to an oxygen supply system or tank and to port 5a); and
an oxygenation device (oxygen supply system). 
Lethi does not teach the system further comprises a CO2 monitoring device or the flexible tube further comprises a first catheter lumen and a first catheter adapted to accommodate the CO2 monitoring device. Additionally, Lethi does not disclose the second catheter extends through the second catheter lumen. 
Connell teaches/suggests a system comprising an oxygenation device (O2 supply); a CO2 monitoring device capable of monitoring end-tidal CO2 (capnograph); and a nasopharyngeal airway comprising an annular cylindrical wall defining at least one lumen (tube 38); a first catheter lumen having a first opening through the external surface of said cylindrical wall and a second opening through the internal surface of said cylindrical wall end thereof (Fig. 3, hole 42); and a similar and opposing second catheter lumen (Fig. 3, hole 40); a first catheter adapted to accommodate a CO2 monitoring device and extending through said first catheter lumen, said first catheter having a proximal end extending outside of said cylindrical wall through said first opening of the first catheter lumen and having a distal end extending into said tube lumen through said second opening of the first catheter lumen (Fig. 3, 34A); and a second catheter adapted to accommodate an oxygenation device extending through said second catheter lumen and having a proximal end extending outside of said cylindrical wall through said first opening of the second catheter lumen and having a distal end extending to said second opening of the second catheter lumen extend through the second catheter lumen (Fig. 3, 32A). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lethi with the second catheter extending through the second catheter lumen (as opposed to the second catheter merely being connected to said second catheter lumen, as Lethi appears to illustrate) as taught/suggested by Connell as a simple substitution of known, suitable lumen/catheter arrangement for delivering oxygen to a patient to yield no more than predictable results. See MPEP 2143(I)(B). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Lethi to further comprise a CO2 monitoring device and with the apparatus further comprising a first catheter lumen and first catheter adapted to accommodate the CO2 monitoring device as taught/suggested by Connell in order to facilitate providing an early indication of an interruption of proper respiration or breathing (Connell, col. 1, lines 19-31). 
The first catheter lumen disclosed by Connell does not have a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening through the internal surface of said cylindrical wall toward the distal end thereof. Rather, Connell discloses both the first and second openings are provided on the distal end of the cylindrical wall. However, it would have been obvious to further modify the system of Lethi with the first catheter lumen being essentially the same configuration as the second catheter lumen disclosed by Lethi, i.e., extending lengthwise within said cylindrical wall along a region thereof, and having a first opening through the external surface of said cylindrical wall adjacent the proximal end thereof and a second opening through a distal face of said cylindrical wall between said internal and external surfaces at the distal end of said cylindrical wall, as Lethi discloses lumens configured as noted above provide a substantially smooth airway surface and are protected from collapse during other procedures (col. 1, lines 25-32). Accordingly, Lethi as modified does not disclose the first catheter lumen has a second opening through the internal surface of said cylindrical wall toward the distal end thereof. However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the second opening of the first catheter within the internal surface of said cylindrical wall (as opposed to being provided within the distal face of the cylindrical wall) because Applicant has not disclosed that such an arrangement(s) provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant appears to disclose the claimed lumen arrangement and the lumen arrangement disclosed by Lethi are suitable alternatives (e.g., Figs. 1 and 2) As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the first catheter lumen arrangement suggested by Lethi as modified because either configuration permits oxygenation and monitoring functions to be performed throughout use of the apparatus.
Alternatively/Additionally, Christopher teaches/suggests an apparatus (Fig. 6, guide 25) comprising a first catheter lumen adapted to monitor CO2 (third lumen 140) and having a second opening proximal to the distal face of a cylindrical wall (¶ [0036] wherein the distal end of the third lumen 140 terminates short of the distal end of the guide 25) and second catheter lumen adapted to provide oxygen (second lumen 130), such that it would have been obvious to further modify the system of Lethi with the second opening of the first catheter lumen being provided through the internal surface of said cylindrical wall toward the distal end thereof as taught and/or suggested by Christopher in order to further enhance accuracy of the carbon dioxide measurement (Christopher, ¶ [0036]).
Lethi as modified does not teach the oxygen device is a jet ventilator device. Wei teaches and/or suggests a system comprising a jet ventilation device for generating jet pulses (source of jet ventilation 70), wherein the jet ventilator is controlled and/or capable of being adjusted for jet pulse frequency, pulse pressure, inspiratory/expiratory ratio (I/E) and oxygen concentrations (¶ [0071] ventilating settings); and an apparatus adapted to provide supraglottic jet ventilation from the jet ventilator (endotracheal tube; e.g., ¶ [0107]). 
It would have been obvious to further modify the system of Lethi with the oxygen device comprising a jet ventilator device and the second catheter accommodating said jet ventilator device as taught/suggested by Wei in order to maintain effective oxygenation and/or ventilation (Wei, ¶ [0009], ¶ [0107]; etc.). 
Though Lethi as modified suggests the first catheter lumen and second catheter lumen are disposed on opposing portions of the cylindrical wall (e.g., Connell, Fig. 3), Lethi as modified does not expressly disclose the first catheter lumen is provided in a dorsal region of the cylindrical wall while the second catheter lumen is provided in a ventral region. However, Wei discloses that the second catheter for providing jet ventilation is disposed on an anterior/ventral portion of the airway device (Fig. 4), such that it would have been obvious to further modify the system of Lethi with the second catheter lumen and catheter being provided on the ventral portion of the elongated tube and the first catheter lumen and catheter being provided on the opposing portion, i.e., dorsal portion, in order to maintain oxygenation and ventilation for devices placed above and facing the vocal cords (Wei, ¶ [0099]). 
Alternatively/Additionally, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art with the first and second catheter lumens being so located because Applicant has not disclosed that such an arrangement(s) provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with any opposing arrangement of first and second catheter lumens as suggested by Lethi as modified because either configuration permits oxygenation and monitoring functions to be performed throughout use of the apparatus.
Lethi as modified does not teach an adaptor for connecting the proximal end of the tube lumen to conventional mechanical ventilation, or the flexible tube lumen has an inner diameter of between 1 mm and 10 mm, and wherein said apparatus has a length of between 2 and 20 cm.
Wright teaches/suggests an elongated flexible tube adapted to be positioned in a nasal airway of the subject comprising an annular cylindrical wall defining at least one tube lumen extending substantially the entire length thereof (Fig. 1, single-lumen nasopharyngeal trumpet 12); and an adaptor for connecting the proximal end of the tube lumen to conventional mechanical ventilation (connector 26), wherein the flexible tube lumen has an inner diameter of between 1 mm and 10 mm (claim 12), and wherein said apparatus has a length of between 2 and 20 cm (claim 9). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Lethi with the flexible tube comprising an adaptor for connecting the proximal end of the tube lumen to conventional mechanical ventilation as taught/suggested by Wright in order to permit delivery of positive-pressure ventilation to a patient when normal ventilation and intubation techniques are ineffective (Wright, ¶ [0001]) and with the flexible tube having an inner diameter of between 1 mm and 10 mm, and the apparatus having a length of between 2 and 20 cm as taught and/or suggested by Wright as a simple substitution of known naso-pharyngeal airway dimensions to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 4, Lethi as modified teaches/suggests an inner diameter of said second catheter lumen is smaller than an inner diameter of said flexible tube lumen (e.g., Fig. 2). 
Regarding claim 6, Lethi as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the first catheter lumen has an inner diameter of between 0.1 mm and 2.5 mm. However, Connell teaches/suggests lumens/catheter having a diameter within the claimed range are suitable for monitoring CO2 (col. 5, lines 11-67, diameter of about 2-5 mm), such that it would have been obvious to further modify the system of Lethi with the first catheter lumen having an inner diameter of between 0.1 mm and 2.5 mm as taught and/or suggested by Connell in order to facilitate exhalant gas sampling (Connell, Abstract). 
Regarding claim 7, Lethi as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not expressly teach the second catheter lumen has an inner diameter of between 0.1 mm and 2.5 mm. However, Wei teaches/suggests lumens/catheter having a diameter within the claimed range are suitable for providing supraglottic jet ventilation to maintain adequate oxygenation and ventilation (¶ [0054] where the second tube has an interior diameter of from about 1.6 mm to 2.3 mm; ¶ [0107]), such that it would have been obvious to further modify the system of Lethi with the second catheter lumen having an inner diameter of between 0.1 mm and 2.5 mm as taught/suggested by Wei in order to maintain effective oxygenation and/or ventilation. 

Claim(s) 38 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lethi in view of Connell, Wei and Wright (or Lethi in view of Connell, Christopher, Wei and Wright) as applied to claim 31 above, and further in view of Freitag.
Regarding claims 38 and 39, Lethi as modified teaches the limitations of claim 31, as discussed above, but does not expressly teach the system further comprises a central control means comprising a sensor of breathing and a computer to integrate breathing signal and provide triggering signal jet ventilator to synchronize the jet pulse from jet ventilator with spontaneous breathing of subject. 
Freitag teaches a system comprising an apparatus for delivering a jet of air or oxygen at different concentrations including a jet ventilator (¶ [0024] ventilator for providing jet-augmented ventilation); and a central control means comprising a breathing sensor and, a computer to integrate a breathing signal and provide a triggering signal for the jet ventilator to synchronize the jet pulse from the jet ventilator with spontaneous breathing of the subject (¶ [0077] where the breathing pattern is sensed for the purpose of timing and controlling the delivery of the TIJV augmentation volume delivery pulse). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Lethi with central control means as taught/suggested by Freitag in order to deliver ventilation at a time in the respiratory cycle to reduce undesirable weakening of the inspiratory muscles (Freitag, ¶ [0080]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 16 of copending Application No. 14/442026 (reference application) in view of Wright. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 16 of the reference application recite each limitation of claim(s) 1 of the present application with the exception of the apparatus comprising an adaptor for connecting the proximal end of the tube lumen to conventional mechanical ventilation and the apparatus having a length of between 2 and 20 cm. However, as noted above, Wright teaches/suggests a similar device comprising the above features, such that it would have been obvious to modify claim 16 of the reference application to include an adaptor in order to permit delivery of positive-pressure ventilation to a patient when normal ventilation and intubation techniques are ineffective (Wright, ¶ [0001]) and with the flexible tube having an inner diameter of between 1 mm and 10 mm, and the apparatus having a length of between 2 and 20 cm to reliably position the apparatus in the desired position within the airway. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to the prior art rejections having Wei as a primary reference, Applicant contends, "Wei in combination with the other cited references would result in an endotracheal device that requires a monitoring device or catheter in the main lumen of the device. In contrast, claim 1 as amended recites "said hollow tube lumen does not comprise a catheter extending substantially the entire length of said hollow tube lumen" (Remarks, pgs. 6-8). 
The examiner respectfully disagrees. Wei discloses an "endotracheal device including an endotracheal unit or tube capable of using high-pressure oxygen pulse to maintain oxygenation and/or ventilation during endotracheal intubation. The endotracheal device includes a monitoring device, such as a catheter for monitoring end-tidal CO2 (PetCO2), positioned inside the lumen of the endotracheal unit" (¶ [0021]). As noted in the rejections of record above, the claimed apparatus in the present application is comparable to the "endotracheal unit or tube" (reference numeral 10 throughout the disclosure). Wei does not disclose the endotracheal unit or tube (10) "comprises" a monitoring device (reference numeral 54). This is expressly illustrated in Figure 1, which shows the ETU (10) does not have anything within the hollow lumen (24), let alone a monitoring device or catheter. Rather, Wei discloses the two components (ETU 10 and monitoring device or catheter 54) are useable together (e.g., Fig. 4) in a method of intubation (¶ [0029]). As noted in the previous Office action(s), the monitoring device/catheter is a separate component/apparatus that is removed from the ETU (10) of Wei, and said ETU functions independently after said removal. At best, Wei discloses the hollow lumen of the ETU is capable of receiving a monitoring device/catheter, and discloses it is beneficial that the tube and monitoring device/catheter are used together during a specific method of use, i.e., intubation/placement of the tube into the trachea.
With respect to the prior art rejections having Lethi as a primary reference, Applicant submits, "Modifying Lethi to have a first catheter lumen being essentially the same configuration as the second catheter lumen disclosed by Lethi would not result in the required opening in the outer wall of the tube at 4e to inflate the cuff" (Remarks, pgs. 8-10). 
The examiner respectfully disagrees, as Applicant is arguing against a modification that has not been proposed. The rejection of record does not purpose to modify the air duct/lumen of Lethi (4b) into the claimed first lumen. Rather, the rejection of record proposes adding a first lumen and associated catheter opposing the existing second lumen and catheter of Lethi/Lethi as modified in view of the teachings of Connell. While such a modification may also suggest or necessitate relocating the air duct (4b) of Lethi to a different point along the circumference of the annular cylindrical wall (i.e., not directly across from lumen 5b), Lethi does not criticize, discredit, or otherwise discourage such a modification, merely indicating the air duct is preferably "within the walls of the tube" (col. 4, lines 8-17). 
Regarding the double patenting rejection(s), Applicant submits, "Claim 1 is provisionally rejected for obviousness-type double patenting over claim 16 of co-pending USSN 14/442,026 in view of Wright. Applicant respectfully traverses, as the submission of a terminal disclaimer is premature prior to the indication of allowable subject matter in at least one of the applications" (Remarks, pg. 11). Applicant provides no basis for this assertion. 
As noted in MPEP 804(I)(B)(1), "A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated" (emphasis added). Accordingly, the provisional double patenting rejection(s) has/have been maintained.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791